The named defendant's petition for certification to appeal from the Appellate Court, 190 Conn. App. 99, 210 A.3d 73 (2019), is granted, limited to the following issue:"Did the Appellate Court correctly determine that the jury's verdict should be set aside because the jury's response to the first special interrogatory, that the condition of an unfenced retaining wall was inherently dangerous, was fatally inconsistent with its response to the third special interrogatory, that the defendant's use of the land nevertheless was not unreasonable?"